21-10561-mew   Doc 21-2    Filed 03/29/21 Entered 03/29/21 23:16:07   Exhibit B:
                          Ortiz Declaration Pg 1 of 5



                                  Exhibit B

                              Ortiz Declaration
    21-10561-mew        Doc 21-2      Filed 03/29/21 Entered 03/29/21 23:16:07                Exhibit B:
                                     Ortiz Declaration Pg 2 of 5



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                  Chapter 11

GREENSILL CAPITAL INC.,                                 Case No.: 21-10561 (MEW)

                         Debtor.1


               DECLARATION OF KYLE J. ORTIZ, ESQ. IN SUPPORT OF
         THE DEBTOR’S EX PARTE APPLICATION FOR ORDER TO SHORTEN
         NOTICE OF THE DEBTOR’S APPLICATION FOR ENTRY OF ORDERS
      (I)(A) APPROVING BIDDING PROCEDURES RELATING TO THE SALE OF
          DEBTOR’S OWNERSHIP INTERESTS IN FINACITY CORPORATION;
     (B) ESTABLISHING STALKING HORSE BIDDER AND BID PROTECTIONS;
               (C) SCHEDULING AN AUCTION AND A SALE HEARING;
       AND (E) APPROVING THE FORM AND MANNER OF NOTICE THEREOF

                 Pursuant to 28 U.S.C. § 1746, I, Kyle J. Ortiz, Esq., hereby declare under

penalty of perjury that the following is true and correct to the best of my knowledge,

information, and belief:

                 1.      I am a member of firm of Togut, Segal & Segal LLP (the “Togut

Firm”), which maintains offices for the practice of law at One Penn Plaza, Suite 3500,

New York, New York 10119. I am admitted in, practicing in, and a member in good

standing of the bar of the State of New York. I submit this declaration (the

“Declaration”) in support of the Debtor’s Ex Parte Application to Shorten Notice of the

Debtor’s Application for Entry of Orders (I)(A) Approving Bidding Procedures Relating to the

Sale of Debtor’s Ownership Interests in Finacity Corporation; (B) Establishing Stalking Horse

Bidder and Bid Protections; (C) Scheduling an Auction and a Sale Hearing; and (E) Approving

the Form and Manner of Notice Thereof (the “Motion to Shorten”).




1
     The last four digits of the Debtor’s federal tax identification number are 3971. The Debtor’s corporate
     headquarters is located at 2 Gansevoort Street, New York, New York 10014.
    21-10561-mew       Doc 21-2      Filed 03/29/21 Entered 03/29/21 23:16:07              Exhibit B:
                                    Ortiz Declaration Pg 3 of 5



                2.      Except where specifically noted, the statements in this Declaration

are based on my personal knowledge, belief, or opinion; information that I have

received from the Debtor’s employees or advisors and/or employees of the Togut Firm

working directly with me or under my supervision, direction, or control; or from the

Debtor’s records maintained in the ordinary course of its business.

                3.      As a professional retained by the Debtor, the Togut Firm is

charging for services provided in this matter, but I am not being compensated for

providing this Declaration or testimony. If I were called upon to testify, I could and

would testify competently to the facts set forth herein. I am authorized to submit this

Declaration on behalf of the Debtor.

                         THE NECESSITY OF SHORTENED NOTICE

                4.      The Debtor filed the Debtor’s Application for Entry of Orders (I)(A)

Approving Bidding Procedures Relating to the Sale of Debtor’s Ownership Interests in Finacity

Corporation; (B) Establishing Stalking Horse Bidder and Bid Protections; (C) Scheduling an

Auction and a Sale Hearing; and (E) Approving the Form and Manner of Notice Thereof; and

(II)(A) Approving the Sale of the Debtor’s Ownership Interests in Finacity Corporation Free and

Clear of All Liens, Claims, Interests, and Encumbrances; and (B) Granting Related Relief

substantially contemporaneously herewith (the “Bidding Procedures Motion”) solely as

it related to entry of the proposed Bidding Procedures Order (as defined in the Bidding

Procedures Motion).2 The Debtor is, absent an order shortening time, required to file

and serve the Bidding Procedures Motion at least 14 calendar days prior to the hearing

on the Bidding Procedures Motion. By the Motion to Shorten, the Debtor is requesting

to shorten the notice period to April 2, 2021, at 4:00 p.m. (prevailing Eastern Time) (the


2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such
     terms in the Bidding Procedures Motion.

                                                2
 21-10561-mew      Doc 21-2     Filed 03/29/21 Entered 03/29/21 23:16:07        Exhibit B:
                               Ortiz Declaration Pg 4 of 5



“Bidding Procedures Objection Deadline”) and is requesting that the Bidding

Procedures Motion may be heard on April 5, 2021 at 11:00 a.m. (prevailing Eastern

Time) (the “Bidding Procedures Hearing”). The relief requested in the Motion to

Shorten was discussed with the Court at the hearing scheduled on March 26, 2021. See

In re Greensill Capital Inc., Case No. 21-10561 (MEW), Mar. 26, 2021 Hr’g Tr. at 56:9-20,

57:9-10.

              5.     I believe the relief requested by the Debtor in the Motion to Shorten

is appropriate and necessary because time is of the essence for the Debtor for the relief

requested in the Bidding Procedures Motion.

              6.     Time is of the essence because the Debtor has critically low levels of

liquidity and has ceased all revenue generating business operations. In order to remain

administratively solvent through this Chapter 11 Case and fund the asset sale described

in the Bidding Procedure Motion, the Debtor requires debtor in possession financing

(the “DIP Financing”). However, the DIP Financing is dependent upon the Debtor’s

ability to demonstrate to potential lenders a source of repayment from the sale of the

Debtor’s single significant asset, the Debtor’s equity interests in its wholly owned non-

debtor subsidiary, Finacity Corporation (the “Finacity Equity”). Moreover, the Stalking

Horse Purchaser has required as part of its bid that the transaction close by no later than

May 15, 2021.

              7.     That said, the relief requested in the Bidding Procedures Motion is

solely to approve the auction and sale process and a break-up fee and expense

reimbursement for the Stalking Horse Bidder. The break-up fee and expense

reimbursement for the Stalking Horse Bidder sought in the Bidding Procedures Motion

is in line with Bid Protections approved by bankruptcy courts. Additionally, because

the transaction is structured as a stock sale and does not implicate the assumption and

                                          3
 21-10561-mew       Doc 21-2    Filed 03/29/21 Entered 03/29/21 23:16:07      Exhibit B:
                               Ortiz Declaration Pg 5 of 5



assignment of any executory contracts and/or unexpired leases, the universe of affected

parties and the type of relief sought by the Bidding Procedures Order is fairly limited.

              8.     Accordingly, I believe that expedited consideration of the Bidding

Procedures Motion is both appropriate and necessary to maximize the value of the

Debtor’s estate for the benefit of all creditors and other stakeholders.

              I declare under penalty of perjury that the foregoing statements are true

and correct to the best of my knowledge, information, and belief.


DATED:     New York, New York
           March 29, 2021

                                          /s/ Kyle J. Ortiz
                                          Kyle J. Ortiz, Esq.
                                          Partner
                                          Togut, Segal & Segal LLP




                                          4
